IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVON R. JOHNSON,                      §
                                       §   No. 38, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below: Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for New Castle County
STATE OF DELAWARE,                     §   Cr. ID No. 0704013046
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: March 10, 2015
                         Decided:   March 12, 2015

                                    ORDER

      This 12th day of March 2015, it appears to the Court that, on February 23,

2015, the Chief Deputy Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file a notice of appeal

within thirty days after entry on the docket of the November 20, 2014 Superior

Court order dismissing his second motion for postconviction relief. The appellant

has not responded to the notice to show cause within the required ten-day period

and therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice